DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/20/2019, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 62785487, filed 12/27/2018.

Election/Restrictions
2- In their latest response on 1/07/2022, the Applicants elected without traverse to prosecute the invention of Rowlands et al., group I, claims 1-12, with traverse. The arguments are responded to hereunder.  
The Applicant argues that the Examiner has not established that the Examiner would bear a serious burden should a restriction not be applied to the previously filed inventions, and “why prior art applicable to one alleged invention would not likely be applicable to another alleged”.
The Examiner respectfully disagrees with the Applicant and reiterates the explanation given in the restriction request, i.e.
a- Claim groups I/II pertain to different apparatuses, sharing some components, which contrasts with claim group III pertaining to a method of making an apparatus that may be similar to the apparatus of the first groups. Although claim 19 is more general in terms of a method of making a similar filter to that of claim 1 but different from that of claim 13 (which present more layers), claim 20 is however specifically using sputtering to generate the filter of claim 20. The filter of claim 1 can be obtained via different methods, hence the restriction request. However, the Examiner accepts here to withdraw the restriction request between claims 19-20 and group I.  Claims 19-20 are therefore considered and examined in this office action in parallel of claim group I.
b. Claim groups I and II are clearly different apparatuses since the combination of group II pertains to a whole system of light measurements, including a NIR transmitter, an optical receiver and the filters are claimed to be dielectric, whereas group I pertains to a set of filter layers that can be used in eye glasses for ex., and of which the layers are not claimed to be dielectric. Searching both groups does not necessary intersect, hence the search burden.

Therefore, Claims 1-12 in addition to claims 19-20 are considered in this office action and claims 13-18 are still considered withdrawn.

Information Disclosure Statement
3- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 12/20/2019. These drawings are acceptable.

Double Patenting
6- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

7- Claim 1-2, 4, 19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2 of Hendrix et al. (U.S. Patent N. 9515119),  and over claims 1-2, 4 of Okenfuss (PGPUB 2021/0333454). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Hendrix, reorder its claims and or limitations within the claims.
a- This is a non-provisional non-statutory double patenting rejection.
Claims of Application 16722325
Claim of Patent 9515119
1, 19. (Original) An optical filter and a method of making thereof, comprising: a set of optical filter layers, the set of optical filter layers including: a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon and hydrogen*; a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material and the second refractive index being less than the first refractive index; and a third subset of optical filter layers comprising a third material different from the first material and the second material.

4. (Original) The optical filter of claim 1, further comprising: a fourth subset of optical filter layers, the fourth subset of optical filter layers comprising a fourth material different from at least the first material and the second material.

 ES 2691620 T3 and/or CN 108333661, for ex.
A method comprising: providing an array of photodetectors spaced apart along a length dimension of an optical filter, the array of photodetectors being responsive to different wavelengths of light; and depositing, on the array of photodetectors, a bandpass filter and a blocking filter, the bandpass filter comprising first and second layers comprising first and second materials, respectively, and having a first laterally varying thicknesses for providing a laterally variable transmission wavelength, and the blocking filter comprising third and fourth layers comprising third and fourth materials, respectively, and having a second laterally varying thicknesses, coordinated with the first laterally varying thicknesses of the first and second layers, for blocking wavelengths, within a wavelength range, that are larger or smaller than the laterally variable transmission wavelength, the bandpass filter further comprising at least one fifth layer comprising the fourth material and 
2. The method of claim 1, wherein the first, second and fourth materials are different materials, wherein a refractive index of the first material is smaller than a refractive index of the second material, and wherein the refractive index of the second material is smaller than a refractive index of the fourth material.


b- This is a provisional non-statutory double patenting rejection.
Claims of Application 16722325
Claim of PGPUB 20210333454
1, 19. (Original) An optical filter and a method of making thereof, comprising: a set of optical filter layers, the set of optical filter layers including: a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon and hydrogen; a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material and the second refractive index being less than the first refractive index; and a third subset of optical filter layers comprising a third material different from the first material and the second material.
2. (Original) The optical filter of claim 1, where the first material includes at least one of: a hydrogenated silicon (Si:H) material, a silicon-germanium (SiGe) material, or a hydrogenated silicon-germanium (SiGe:H) material.



1. An induced transmission filter, comprising: a set of optical filter layers including: a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon or hydrogen; and a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material, the second material comprising at least silver.
2. The induced transmission filter of claim 1, where the first material is at least one of: a hydrogenated silicon (Si:H) material, or an amorphous silicon (a-Si) material.
4. The induced transmission filter of claim 1, further comprising: a third subset of optical filter layers, the third subset of optical filter layers comprising a third material different from the first material and the second material.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

8- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9- Claims 1-7, 9-11 and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sprague et al. (PGPUB No. 2016/0238759, cited by Applicants).

As to claims 1-3 and 19, Sprague teaches an optical filter and its method of making (Fig. 4, Abstract), comprising: a set of optical filter layers, the set of optical filter layers including: 
a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon and hydrogen; (claim 2) where the first material includes at least one of: a hydrogenated silicon (Si:H) material, a silicon-germanium (SiGe) material, or a hydrogenated silicon-germanium (SiGe:H) material (¶ 6-8 for ex.; 104/ Si:H,N in 110 for ex.); 
a second subset of optical filter layers comprising a second material with a second refractive index; (claim 3) where the second material includes at least one of: a silicon dioxide (SiO2) material, an aluminum oxide (A12O3) material, a titanium dioxide (TiO2) material, a niobium pentoxide (Nb2O5) material, a tantalum pentoxide (Ta2O5) material, a magnesium fluoride (MgF2) material, a zirconium oxide (ZrO2) material, a yttrium oxide (Y203) material, a silicon nitride (Si3N4) material, a boron based material, or a phosphorous based material (¶ 6-8 for ex.; 
a third subset of optical filter layers comprising a third material different from the first material and the second material (¶ 9, 20-21 for ex.; 108/Si3N4).
  
As to claim 4, Sprague teaches the optical filter of claim 1, further comprising: a fourth subset of optical filter layers (Another layer Si3N4 in 110), the fourth subset of optical filter layers comprising a fourth material different from at least the first material and the second material (Fig. 4).  

As to claim 5, Sprague teaches the optical filter of claim 1, further comprising: a substrate onto which the set of optical filter layers are disposed (Fig. 4, and ¶ 29; 102).  

As to claim 6, Sprague teaches the optical filter of claim 5, where the set of optical filter layers is disposed onto a first side of the substrate, and where a coating is disposed onto a second side of the substrate (Fig. 4; 110 and 112).  

As to claim 7, Sprague teaches the optical filter of claim 1, where the first refractive index is greater than 3 at a spectral range of approximately 800 nanometers nm to approximately 1100 nm (¶ Fig. 3, ¶ 16, 19-20, 30).  

As to claims 9-10, Sprague teaches the optical filter of claim 1, where the second refractive index is less than 3 at a spectral range of approximately 800 nanometers nm to approximately claim 10) where the second refractive index is between 1.6 and 2.4 at a spectral range of approximately 800 nanometers nm to approximately 1100 nm (¶ 9, 20, 30).
 
As to claim 11, Sprague teaches the optical filter of claim 1, where the optical filter is a bandpass filter (Abstract, ¶ 7, 14, 17-18, 29) .  


Claim Rejections - 35 USC § 103
10- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11- Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sprague.
As to claim 8, Sprague teaches the optical filter of claim 1.
Sprague does not teach expressly wherein where the first refractive index is approximately 3.7 at a wavelength of approximately 800 nanometers nm to approximately 1100 nm.
However, Sprague that its first refractive index of 104 ranges between 3.3 to 3.5 in a spectral range of 700 to 1100 nm (¶ 30). This refractive index range appears to be approximately equal to the value of 3.7 as claimed, and since the approximation percentage is not claimed.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Sprague so that the first refractive index is approximately 3.7 at a wavelength of approximately 800 nanometers nm to approximately 1100 nm, with the advantage of effectively optimizing offering an appropriate refractive index to the filter.

12- Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sprague in view of  Kempkens (DE202017100512).

As to claim 12, Sprague teaches the optical filter of claim 1.
Sprague does not teach expressly where the optical filter is annealed.
However, in a similar field of endeavor, Kempkens teaches Optical filters (Figs. 1-6 and Abstract) wherein layers of hydrogenated Silicon are annealed (¶ 5, 7, 12, 18-21 for ex.)



Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886